             Case 2:20-cr-00093-JCC Document 56 Filed 08/12/20 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR20-093 JCC
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   DELMER VELASQUEZ-LICONA,             )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Conspiracy to Distribute Controlled Substances; Distribution of Heroin,
15
     Possession of Heroin and Fentanyl with Intent to Distribute; Attempted Possession of Fentanyl
16
     with Intent to Distribute; Possession of Fentanyl with Intent to Distribute; Distribution of
17
     Fentanyl; Possession of Heroin with Intent to Distribute; Asset Forfeiture Allegations
18
     Date of Detention Hearing:    August 12, 2020.
19
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
20
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
21
     that no condition or combination of conditions which defendant can meet will reasonably assure
22



     DETENTION ORDER
     PAGE -1
            Case 2:20-cr-00093-JCC Document 56 Filed 08/12/20 Page 2 of 3




01 the appearance of defendant as required and the safety of other persons and the community.

02         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

03         1.      Defendant has been charged with a drug offense, the maximum penalty of which

04 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

05 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

06         2.      Defendant is a Honduran national with family ties to that country. The AUSA

07 proffers defendant’s involvement in the alleged drug conspiracy as of long-standing duration

08 and involving large drug quantities, alleging defendant continued to be involved even after

09 being involved in a seizure of the drugs by law enforcement.           The government alleges

10 defendant was in possession of false identification documents and that his Honduran passport

11 has not been located. The Court does not find defendant’s proposed release plan appropriate.

12         3.      Taken as a whole, the record does not effectively rebut the presumption that no

13 condition or combination of conditions will reasonably assure the appearance of the defendant

14 as required and the safety of the community.

15 It is therefore ORDERED:

16      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

17         General for confinement in a correction facility separate, to the extent practicable, from

18         persons awaiting or serving sentences or being held in custody pending appeal;

19      2. Defendant shall be afforded reasonable opportunity for private consultation with

20         counsel;

21      3. On order of the United States or on request of an attorney for the Government, the person

22         in charge of the corrections facility in which defendant is confined shall deliver the



     DETENTION ORDER
     PAGE -2
           Case 2:20-cr-00093-JCC Document 56 Filed 08/12/20 Page 3 of 3




01        defendant to a United States Marshal for the purpose of an appearance in connection

02        with a court proceeding; and

03     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

04        for the defendant, to the United States Marshal, and to the United State Pretrial Services

05        Officer.

06        DATED this 12th day of August, 2020.

07

08

09
                                                        A
                                                        Mary Alice Theiler
                                                        United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
